number release date id office uilc cca_2009061210063150 ------------------------- from -------------------- sent friday date am to ------------------- cc subject adequate_consideration concerning our discussion about adequate_consideration this is an exerpt from a memo that i did on adequate_consideration hopefully it will be helpful to you sec_4975 of the code provides various exceptions to the prohibited_transaction rules sec_4975 excludes any transaction which is exempt from the comparable restrictions on prohibited_transactions under sec_408 of the employee_retirement_income_security_act_of_1974 erisa in particular erisa sec_408 provides that the acquisition or sale by a plan of qualifying employer_securities does not constitute a prohibited_transaction if various requirements are met including that the sale be for adequate_consideration erisa sec_3 b defines adequate_consideration in the case of an asset for which there is no generally recognized market eg stock of a closely_held_corporation as the fair_market_value of the asset as determined in good_faith by the trustee or named fiduciary pursuant to the terms of the plan and in accordance with the regulations promulgated by the secretary of labor recognizing that the definition of adequate_consideration will be of particular importance to the establishment and maintenance of esops the department of labor in issued a notice of proposed rulemaking in which it sought to clarify the meaning of the term proposed regulation relating to the definition of adequate_consideration fed reg proposed date proposed dol regulations to be codified pincite c f_r b in the proposed regulation section b the dol stated that a fiduciary seeking to invoke the adequate_consideration exception must prove the following the value assigned to an asset must reflect its fair_market_value as determined pursuant to proposed section b and the value assigned to an asset must be the product of a determination made by the fiduciary in good_faith as defined in proposed section b the regulations provide that a fiduciary will only be considered to have gotten adequate_consideration in accordance with sec_3 b of the erisa if both of these requirements are satisfied the term fair_market_value is defined in proposed section b i as the price at which an asset would change hands between a willing buyer and a willing seller when the former is not under any compulsion to buy and the latter is not under any compulsion to sell and both parties are able as well as willing to trade and are well-informed about the asset and the market for that asset proposed section b ii requires that fair_market_value must be determined as of the date of the transaction involving that asset proposed section b iii states that the determination of fair_market_value must be reflected in written documentation of valuation meeting the content requirements set forth in section b the valuation content requirements are discussed below first proposed section b i e requires a statement of the purpose for which the valuation was made a valuation undertaken for example for a yearly financial report may prove an inadequate basis for any sale of the asset in question this requirement is intended to facilitate review of the valuation in the correct context second proposed section b i f requires a statement as to the relative weight accorded to relevant valuation methodologies the dol’s experience in this area indicates that there are a number of different methodologies used within the appraisal industry by varying the treatment given and emphasis accorded relevant information these methodologies directly affect the result of the appraiser's analysis check their results a statement of the method or methods used would allow for a more accurate assessment of the validity of the valuation it is the dol's understanding that appraisers will often use different methodologies to cross- finally proposed section b i g requires a statement of the valuation's effective date this reflects the requirement in proposed section b ii that fair_market_value must be determined as of the date of the transaction in question proposed section b ii establishes additional content requirements for written documentation of valuation when the asset being appraised is a security other than a security for which there is a generally recognized market the proposed_regulations modeled this proposed special rule after revrul_59_60 1959_1_cb_237 and provide that the valuation report must include in addition to an assessment of all other_relevant_factors an assessment of the factors listed below a the nature of the business and the history of the enterprise from its inception b the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the securities and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity of the company f whether or not the enterprise has goodwill or other intangible value g the market price of securities of corporations engaged in the same or a similar line_of_business which are actively_traded in a free and open market either on an exchange or over-the-counter h the marketability or lack thereof of the securities where the plan is the purchaser of securities that are subject_to put rights and such rights are taken into account in reducing the discount for lack of marketability such assessment shall include consideration of the extent to which such rights are enforceable as well as the company's ability to meet its obligations with respect to the put rights taking into account the company's financial strength and liquidity i whether or not the seller would be able to obtain a control premium from an unrelated third party with regard to the block of securities being valued provided that in cases where a control premium is taken into account actual control both in form and in substance is passed to the purchaser with the sale or will be passed to the purchaser within a reasonable_time pursuant to a binding agreement in effect at the time of the sale and it is reasonable to assume that the purchaser's control will not be dissipated within a short_period of time subsequent to acquisition proposed section b ii focuses on two factors which must be present in order for the dol to be satisfied that the fiduciary has acted in good_faith first this section would require a fiduciary to apply sound business principles of evaluation and to conduct a prudent investigation of the circumstances prevailing at the time of the valuation and second this section states that either the fiduciary making the valuation must itself be independent of all the parties to the transaction other than the plan or the fiduciary must rely on the report of an appraiser who is independent of all the parties to the transaction other than the plan the dol proposed_regulations copy attached dealing with adequate_consideration came out in also see 716_f2d_1455 5th cir copy attached in which the proposed_regulations cite take note of a comment made by the court in donovan v cunnigham at page a court reviewing the adequacy of consideration under sec_3 is to ask if the price paid is the fair_market_value of the asset as determined in good_faith by the fiduciary it is not to redetermine the appropriate amount for itself de novo contrary to the appellees' contentions this is not a search for subjective good_faith -- a pure heart and an empty head are not enough the statutory reference to good_faith in sec_3 must be read in light of the overriding duties of sec_404 doing so we hold that the esop fiduciaries will carry their burden to prove that adequate_consideration was paid_by showing that they arrived at their determination of fair_market_value by way of a prudent investigation in the circumstances then prevailing emphasis added proposed_regulations section b ii focuses on two factors which must be present in order for the department of labor to be satisfied that the fiduciary has acted in good_faith first this section would require a fiduciary to apply sound business principles of evaluation and to conduct a prudent investigation of the circumstances prevailing at the time of the valuation this requirement reflects the cunningham court's emphasis on the use of prudent business practices in valuing plan assets second this section states that either the fiduciary making the valuation must itself be independent of all the parties to the transaction other than the plan or the fiduciary must rely on the report of an appraiser who is independent of all the parties to the transaction other than the plan as noted above under erisa the determination of adequate_consideration is a central safeguard in many statutory exemptions applicable to plan transactions with the plan_sponsor the close relationship between the plan and the plan_sponsor in such situations raises a significant potential for conflicts of interest as the fiduciary values assets which are the subject of transactions between the plan and the plan_sponsor in light of this possibility the department believes that good_faith may only be demonstrated when the valuation is made by persons independent of the parties to the transaction other than the plan ie a valuation made by an independent fiduciary or by a fiduciary acting pursuant to the report of an independent_appraiser note while the proposed dol regulations has yet to be approved for publication in the code of federal_register most courts have embraced the two-part test for adequate_consideration enunciated therein as well as most of the principles relevant to the two parts see footnotes and in 334_fsupp2d_252 pincite n d n y copy attached also take a look at the attached tax case eyler v commissioner f 3rd 7th cir the valuation issues invariably comes down to a battle of experts who speak language that judges may find difficult to penetrate the technical nature of these discussions may create sympathy for trustees who claim to have followed expert advice in an arcane field thus it becomes imperative that we dissect how the taxpayer reached its valuation and whether it was prudent
